Citation Nr: 0941154	
Decision Date: 10/29/09    Archive Date: 11/09/09

DOCKET NO.  00-02 254A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals 
of a shrapnel wound injury to the left calf.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to January 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in  
New Orleans, Louisiana.

In a statement received July 1997, the Veteran raised a new 
claim for entitlement to service connection for tinnitus.  As 
this claim has not yet been adjudicated, the matter is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  Throughout the entire on appeal, shrapnel wound residuals 
have been manifested by a severe muscle injury, with symptoms 
of intramuscular scarring, muscle loss, and multiple muscle 
herniations, in addition to a history of hospitalization for 
a prolonged period for treatment.

2.  A tender or painful scar, functional loss, or orthopedic 
or neurological abnormalities have not been shown.


CONCLUSION OF LAW

The criteria for a 30 percent rating, but no higher, for 
residuals of a shrapnel wound to the left calf have been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. § 4.118, Diagnostic Code (DC) 7801-
7805 (2008); 38 C.F.R. §§ 3.102, 3.105, 3.159, 4.1, 4.2, 4.3, 
4.6, 4.7, 4.10, 4.14, 4.20, 4.71a, 4.73, 4.124a, DCs 5262-
5263, 5311, 8520-8525 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2009).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2009).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2009). 

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings, i.e. separate ratings for 
different time periods, would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

In this case, the RO granted service connection for residuals 
of a shrapnel wound injury to the left calf in May 1987, and 
a 20 percent rating was assigned pursuant to DC 5311, for 
rating injuries to Muscle Group XI (the posterior and lateral 
crural muscles and muscles of the calf).  

In July 1997, the Veteran filed a claim for an increased 
rating, contenting that his shrapnel wound residuals worsened 
in severity.  Specifically, he purported that he experienced 
pain, burning, and cramping of the left lower leg and 
indicated that he was unable to stand for extended periods of 
time.  

In order to warrant a disability rating of 30 percent under 
DC 5311, the Veteran must exhibit symptoms comparable with a 
"severe" disability to Muscle Group XI.  According to the 
applicable regulation for evaluating muscle disabilities, 38 
C.F.R. § 4.56, a severe disability includes injuries from a 
deep penetrating wound due to a high-velocity missile, with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intramuscular binding and scarring.  By history, 
"severe" muscle injuries are characterized by 
hospitalization for a prolonged period for treatment of the 
wound.  38 C.F.R. § 4.56 (2009).

In order for a muscle injury to be considered "severe," the 
regulations require objective findings of ragged, depressed 
and adherent scars indicating wide damage to muscle groups in 
missile track; palpation showing loss of deep fascia or 
muscle substance, or soft flabby muscles in wound area;  
muscles that swell and harden abnormally in contraction; and 
tests of strength, endurance, or coordinated movements 
indicating severe impairment of function as compared with the 
corresponding muscles of the uninjured side.  Id.

If present, the following are also signs of a severe muscle 
disability:  (1) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; (2) adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; (3) diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (4) visible or 
measurable atrophy; (5) adaptive contraction of an opposing 
group of muscles; (6) atrophy of muscle groups not in the 
track of the missile; (7) induration or atrophy of an entire 
muscle following simple piercing by a projectile.  Id.

In this case, an April 1987 VA examination indicated that the 
Veteran sustained a shrapnel injury from a mortar round in 
1969.  It was noted that his injuries required surgery and 
that, "[b]ecause of the extensive muscle injury in the leg, 
[he] had the anterior calf opened."  Physical examination at 
this time also revealed "an absence of the muscles in the 
lower part of the anterior muscle compartment of the left 
calf.  There was also some herniation of the muscle bellies 
of that compartment due to a fascial defect."  

These findings are consistent with a September 1998 VA 
examination, which noted a well-healed vertical scar, 
approximately 20 cm in length, with evidence of multiple 
muscle herniations involving the left anterior tibial 
musculature. 

According to a more recent November 2007 VA examination, the 
injury was described as resulting from a single high-velocity 
missile and initially required hospitalization for a period 
of two to three months.  This examination, however, did not 
find any evidence of muscle herniation or loss of deep fascia 
or muscle substance but confirmed the presence of 
intramuscular scarring.  

In determining whether the Veteran's residuals are "severe" 
in nature, the Board finds it significant that the September 
1998 VA examination noted a history of "extensive" muscle 
damage.  Moreover, his several-month-long history of surgery 
and hospitalization is consistent with a severe muscle injury 
as described under 38 C.F.R. § 4.56.  

In addition, despite the absence of any indicia of muscle 
trauma in the most recent examination, the examiner 
identified signs of intramuscular scarring, another 
characteristic of a severe muscle injury under 38 C.F.R. § 
4.56.  Moreover, the prior VA examinations clearly indicated 
the presence of multiple herniations of the musculature, 
which is consistent with a finding of visible or measurable 
atrophy.  

Even though none of the VA examiner opined as to whether the 
resulting disability was "moderately severe" or "severe" 
in nature, the Board finds that there is competent evidence 
demonstrating a history of surgery and extensive 
hospitalization, as well as extensive muscle damage resulting 
in intramuscular scarring, muscle loss, and muscle 
herniation.  Accordingly, the Board finds that his symptoms 
are reflective of a "severe" muscle injury to Muscle Group 
XI.  Accordingly, a rating of 30 percent, the maximum rating 
authorized under DC 5311, is warranted in this case.  

Next, the Board has considered whether a compensable rating 
for residual scarring is warranted.  At the onset, the Board 
notes that, while the claim was on appeal, the applicable 
rating criteria for skin disorders, 38 C.F.R. § 4.118, were 
revised effective October 23, 2008.  See 73 Fed. Reg. 54,710 
(Sept. 23, 2008).  Generally, in a claim for an increased 
rating, where the rating criteria are amended during the 
course of the appeal, the Board considers both the former and 
the current schedular criteria.  Should an increased rating 
be warranted under the revised criteria, that award may not 
be made effective before the effective date of the 
liberalizing change.  See Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); see also VAOPGCPREC 7-2003.

However, as set forth in the Federal Register, the revised 
criteria apply to all applications for benefits received by 
VA on or after the effective date of October 23, 2008.  See 
73 Fed. Reg. 54,710 (Sept. 23, 2008).  Because the Veteran's 
claim was received prior to October 23, 2008, the revised 
criteria are not for application in this case.   

Under the applicable rating provisions for scars (DCs 7801, 
7802, 7803, 7804, or 7805), in order to obtain a compensable 
disability rating for residual scarring, the evidence must 
show:

*	scars, other than the head, face, or 
neck, that are deep or cause limited 
motion in an area or areas exceeding 
6 square inches (10 percent 
disabling under DC 7801); 
*	scars, other than the head, face, or 
neck, that are superficial and that 
do not cause limited motion in an 
area or areas of 144 square inches 
or greater (10 percent under DC 
7802);
*	superficial and unstable scars (10 
percent under DC 7803);
*	superficial scars that are painful 
upon examination (10 percent under 
DC 7804); or
*	scars, other, resulting in 
limitation of function (rate on 
limitation of function of the 
affected part pursuant to DC 7805).  
38 C.F.R. § 4.118 (2008).

Here, the Board finds that a separate compensable rating for 
scars is not warranted.  First, the Board finds that the scar 
does not exceed an area 6 square inches. Specifically, in the 
November 2007 VA examination, the scar was measured to be 
only 0.3 inches in width and 8 inches in length, for a total 
area affected of 2.4 square inches.  

Moreover, the previous VA examinations both described the 
scar as a vertical scar measuring only 20 centimeters 
(approximately 7.87 inches) in length.  Because the evidence 
demonstrates that the scar that affects an area of no more 
than 2.4 square inches, the Board finds that a separate 10 
percent rating under DCs 7801 or 7802 is not warranted.  

Next, the Board finds that the scar, although superficial, 
has not been shown to be either unstable or painful upon 
examination.  While the November 2007 VA examiner indicated 
that the scar was not adherent to the underlying tissue, thus 
qualifying it as a "superficial" scar, it was noted that 
the scar was not painful or tender to the touch.  
Additionally, the September 1998 VA examination described the 
scar as "well-healed," and the evidence does not otherwise 
support a finding of instability.  Accordingly, the Board 
finds that a separate compensable rating under DCs 7803 or 
7804 is not warranted.

Further, the evidence does not suggest that the scar has 
caused any limitation of function.  According to the initial 
April 1987 VA examination, "examination of the extremities 
was normal, except the patient did have a vertical scar just 
lateral to the tibia, over the left calf, extending to about 
20 cm."  Moreover, while it was noted that he did not have 
complete movement of the foot at the time of this separation 
from service in January 1970, both the September 1998 and 
November 2009 VA examinations specifically noted no residual 
limitation of motion or limitation of function of the left 
knee joint or the left ankle joint.  Accordingly, the Board 
finds that a separate compensable rating DC 7805 is not 
warranted for residual scarring.

Additionally, the Board has considered whether a compensable 
disability rating is warranted for an orthopedic or 
neurological disability.  As stated above, no functional 
limitation of either the left knee or left ankle joints was 
noted in the September 1998 and November 2009 VA 
examinations.  Significantly, X-ray findings from September 
1998 and revealed "no bony pathology."  Further, although 
recent X-rays identify the presence of faint vascular 
calcification, there were no radiopaque foreign bodies or 
significant osseous or joint abnormalities identified.  

In addition, the evidence shows that there has been no nerve 
paralysis or impairment as a result of the shrapnel wound 
residuals to the left calf.  To the contrary, the April 1987 
VA examination provided that there was "no evidence of any . 
. . neurological injury to the left leg," and the most 
recent November 2007 VA examination found no current symptoms 
of an associated bone or nerve injury. Therefore, a 
compensable evaluation for either orthopedic or neurological 
manifestations is not warranted.  

With respect to the Veteran's increased-rating claim, the 
Board has also considered his statements that his disability 
is worse.  In rendering a decision on appeal, the Board must 
analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 
469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  He is 
not, however, competent to identify a specific level of 
disability of these disorders according to the appropriate 
diagnostic codes. 

Such competent evidence-concerning the nature and extent of 
the Veteran's disability-has been provided by the medical 
personnel who have examined him during the current appeal and 
who have rendered pertinent opinions in conjunction with the 
evaluations.  The medical findings (as provided in the 
examination reports) directly address the criteria under 
which these disabilities are evaluated.  

As such, the Board finds these records to be more probative 
than the Veteran's subjective evidence of complaints of 
increased symptomatology.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (interest in the outcome of a proceeding 
may affect the credibility of testimony).  Accordingly, the 
Board finds that the evidence warrants a rating of 30 
percent, but no higher, in this case.
 
The Board has further considered the provisions of 38 C.F.R. 
§ 3.321(b)(1)(2009) but finds that the evidence demonstrates 
that the Veteran's disability has not caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards.

In this case, the evidence does not demonstrate frequent 
periods of hospitalization.   Further, there is no indication 
in the record that the Veteran's shrapnel wound residuals 
have resulted in any occupational impairment or that the 
average industrial impairment from the disability would be in 
excess of that contemplated by the assigned rating.  

In this regard, the Board notes that the Veteran reported 
working various jobs throughout the appeal period, including 
as a security guard and, most recently, running his own 
business pursuant to a VA treatment report dated December 
2008.   In addition, no functional limitations were noted in 
the September 1998 and November 2007 VA examinations.  
Therefore, the Board finds his residuals of a shrapnel wound 
to the left calf have not caused marked interference with 
employment.

For these reasons, the Board finds that the requirements for 
a referral for an extraschedular evaluation for his 
disability under the provisions of 38 C.F.R. § 3.321(b)(1) 
have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).  

In conclusion, the Board finds that a disability of 30 
percent, but no more, is warranted for residuals of a 
shrapnel wound injury to the left calf.  The Board further 
finds that his symptoms remained constant throughout the 
appeal period and, as such, staged ratings are not warranted.  
See Hart, 21 Vet. App. 505.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the Veteran in October 2007 that fully addressed all 
notice elements.  The letter informed him of what evidence 
was required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  Additionally, in 
February 2007, the RO provided him with additional 
information regarding how to establish a claim for an 
increased rating.  Therefore, he was "provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  

With respect to the Dingess requirements, in October 2007 the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.

Furthermore, the claim was readjudicated, and a supplemental 
statement of the case was issued in June 2009.  Consequently, 
the Board finds that the duty to notify has been satisfied.

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained VA service treatment records and 
VA outpatient treatment records.  Additionally, the Veteran 
submitted statements on his behalf.  

Next, VA examinations pertinent to the issues on appeal were 
obtained in September 1998 and November 2007.  Moreover, the 
Board finds that the VA examinations were adequate for rating 
purposes.  Specifically, the examiners interviewed the 
Veteran and conducted a physical examination.  There is no 
indication that the VA examiners were not fully aware of the 
Veteran's past medical history or that they misstated any 
relevant fact.  Therefore, the available records and medical 
evidence have been obtained in order to make an adequate 
determination as to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A 30 percent rating, but no higher, for residuals of a 
shrapnel wound injury to the left calf is granted, subject to 
governing criteria applicable to the payment of monetary 
benefits.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


